Citation Nr: 0730982	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-40 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for cause of the veteran's 
death.

The RO initially granted service connection for the cause of 
death of the veteran in a January 1995 rating decision.  In 
making that determination the RO erroneously concluded that 
the fatal oropharygneal carcinoma (also identified herein as 
squamous cell carcinoma of the right floor of the mouth) 
causing the veteran's death was associated with herbicide 
exposure.  Subsequently, in a February 1995 rating decision, 
it was noted that an Agent Orange review found clear and 
unmistakable error had been made in granting service 
connection. The review noted that the primary cause of death 
squamous cell carcinoma of the right floor of the mouth was 
in fact not recognized as being due to Agent Orange exposure 
on a presumptive basis.  Entitlement to service connection 
for the cause of death was denied.

The Board in May 1997 determined that the RO improperly 
severed service connection and restored it. Subsequently the 
claimant was notified of the proposed severance of service 
connection by rating action in May 1997; and, by rating 
action in September 1997 it was severed.  

The September 1997 decision determined that there was no 
presumption of service connection for squamous cell carcinoma 
of the right floor of the mouth based on exposure to 
herbicides used in Vietnam.  As such there was no evidence to 
indicate that the cancer of the floor of the mouth which 
caused the veteran's death developed as a result of exposure 
to Agent Orange during service in Vietnam.  The claimant was 
notified of that decision but did not perfect an appeal.  The 
denial of entitlement to service connection for cause of 
death of the veteran is final. 38 U.S.C.A. § 7105 (West 2002 
& Supp 2007).

In April 2004 the appellant attempted to reopen her claim for 
entitlement to service connection for the cause of the 
veteran's death.  By rating action in August 2004 the claim 
was denied.  In making that decision the RO noted that new 
and material evidence had not been received to show that 
there was a positive association between exposure to 
herbicides used in Vietnam and squamous cell carcinoma of the 
right floor of the mouth.  Additionally squamous cell 
carcinoma of the mouth was not a presumptive disease for 
service connection based on exposure to herbicides used in 
Vietnam.  Appellant appealed this decision to the Board.  

The Board notes that the current claim may be considered on 
the merits only if new and material evidence has been 
submitted since the April 1994 final decision. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1. In a September 1997 decision the RO denied entitlement to 
service connection for the cause of the veteran's death, 
essentially on the basis that the veteran's fatal squamous 
cell carcinoma of the right floor of the mouth was not shown 
to be in any way the result of exposure to Agent Orange in 
service; notice of such denial was furnished to the 
applicant, but she did not express dissatisfaction or 
disagreement with that decision.

2. Evidence received since the September 1997 rating decision 
is cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and it does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for the cause of the 
veteran's death.

3.  During his lifetime, the veteran was service connected 
for malaria rated as noncompensable.  

4. There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service.


CONCLUSION OF LAW

The September 1997 rating decision denying entitlement to 
service connection for the cause of the veteran's death is 
final; evidence submitted since that denial is not new and 
material. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant of in an October 2004 
statement of the case and in June 2004 correspondence of the 
information and evidence needed to substantiate and complete 
a claim.  This included notice of what part of that evidence 
is to be provided by the claimant and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.
  
The Board notes that specific notifications are required 
regarding the bases for the previous denial and of what would 
constitute new and material evidence in the context of the 
previous denial. See Kent v. Nicholson, 20 Vet. App. 1 
(2006). Through the aforementioned correspondence the 
claimant was told of the bases of the prior denial and what 
was specifically required from her request to reopen her 
claim.  She has been provided notice of the evidence 
necessary to substantiate her claim based on a disorder which 
is not service connected.

VA informed the claimant of the need to submit all pertinent 
evidence in her possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

Analysis

The appellant seeks service connection for the cause of the 
veteran's death. In pertinent part, it is argued that the 
veteran's fatal squamous cell carcinoma of the right floor of 
the mouth which metastasized to his lymph nodes and lungs 
was, in fact, the result of exposure to Agent Orange during 
his service in the Republic of Vietnam.

When entitlement to service connection for the cause of the 
veteran's death has been denied by a decision of the RO, that 
determination, absent disagreement by the appellant within a 
period of one year, is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 
3.303 (2006). The claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim. 38 U.S.C.A. § 5108. 
 
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the September 1997 rating decision in light of 
the totality of the record.  Hickson v. West, 12 Vet. App. 
247, 251 (1999).

Post service records revealed that metatastic cancer of the 
floor of the mouth was diagnosed in January 1988, almost 18 
years following the veteran's discharge from service. His 
death certificate showed his primary cause of death to be 
aspiration pneumonia due to or a consequence of right 
oropharygneal carcinoma.  Medical records otherwise indicate 
that another significant condition was metastasis of this 
cancer to the lungs.  

In May and September 1997 rating decisions the RO first 
proposed to sever and then denied entitlement to service 
connection for the cause of the veteran's death.  The RO's 
decision explained under the Agent Orange Act of 1991, VA had 
determined that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
any condition other than those for which VA had found a 
positive association between the condition and such exposure.  
It was noted that cancer of the right floor of the mouth was 
not one of the presumptive conditions.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, (West 2002 & Supp 2007); 
38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e).  At this 
point the Board notes even in the absence of the existence of 
a disease for which presumptive service connection may be 
granted, service connection for disease caused by herbicides 
may be granted on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed Cir. 1994).  

Based on the evidence of record, the RO denied the 
appellant's claim, finding that available scientific and 
medical evidence was against concluding that the veteran's 
cancer of the right floor of the mouth was associated with 
herbicide exposure, and that there was no other basis for 
service connection for the cause of the veteran's death.  
That decision was adequately supported by and consistent with 
the evidence then of record, and is final.

The evidence of record at the time of the September 1997 
rating decision consisted of the service medical records, 
extensive private medical records from 1988 including his 
final hospitalization records.   

Evidence received since the time of the September 1997 
decision, is essentially limited to medical records which 
reveal treatment for the veteran's cancer of the right floor 
of the mouth.  Indeed, in the October 2004 VA form 9, the 
appellant states that she has no new and material evidence as 
she contends that the evidence extant at the time of the 
September 1997 RO decision was sufficient for a grant of 
service connection for the cause of the veteran's death.  In 
point of fact, the evidence of record continues to be devoid 
of any competent evidence that the veteran's cancer of the 
right floor of the mouth was incurred or aggravated during 
service, to include as due to herbicide exposure on a direct 
basis.  The evidence presented since the September 1997 
rating decision is merely cumulative of evidence that has 
already been considered.  Therefore, the evidence submitted 
since the September 1997 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim; 
it is not new and material evidence sufficient to reopen the 
claim for service connection.  38 U.S.C.A. § 5108.

Because the claimant has not fulfilled her threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for cause of 
death, the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


